           CASE 0:19-cv-02547-ECT-TNL Doc. 343 Filed 04/27/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


    Malik Laughlin, et al.,                                       Case No. 19-cv-2547 (ECT/TNL)

                            Plaintiffs,

    v.                                                                            ORDER

    James Stuart, et al.,

                            Defendants.


    Malik Laughlin, MCF-Stillwater, 970 Pickett Street North, Bayport, MN 55003; Kenneth
    Lewis, Sherburne County Jail, 13880 Business Center Drive, Elk River, MN 55330; 1 and
    Michael Hari, Sherburne County Jail, 13880 Business Center Drive, Elk River, MN
    55330 (pro se Plaintiffs);

    Robert I. Yount, Assistant Anoka County Attorney, Government Center, 2100 Third
    Avenue, Suite 720, Anoka, MN 55303 (for Defendants James Stuart, Jonathon Evans,
    Lt. Sheila Larson, Sgt. Carrie Wood, and Jesse Rasmussen); and

    Gary K. Luloff and Jennifer J. Crancer, Chestnut Cambronne PA, 100 Washington
    Avenue South, Suite 1700, Minneapolis, MN 55401 (for Defendant Tessa Villegas).


          This matter is before the Court on two motions: Plaintiff Michael Hari’s (“Hari”)

Motion in Limine (ECF No. 275); and Hari and Plaintiff Malik Laughlin’s (“Laughlin”)

Motion for Issuance of Subpoenas, Writs of Habeas Corpus ad Testificandum, and For

Service by the Marshals and Fees at Public Expense (ECF No. 305). For the reasons set

forth below, the Court denies each of these motions.




1
 Plaintiffs Hari and Laughlin both provided this address for Plaintiff Lewis. (See ECF Nos. 262, 264.) A recent search
of      the    Sherburne     County      Jail     shows      Lewis      is     currently   in     custody.         See
https://inmatelocatorext.co.sherburne mn.us/inmatelocator/ (last visited April 27, 2021).


                                                            1
           CASE 0:19-cv-02547-ECT-TNL Doc. 343 Filed 04/27/21 Page 2 of 4




                                           I. BACKGROUND

        Plaintiffs Laughlin, Kenneth Lewis (“Lewis”), and Hari brought this action pursuant

to 42 U.S.C. § 1983 in August 2019. (ECF No. 1.) The allegations asserted in the operative

complaint arise from events that occurred while all three were inmates at the Anoka County

Jail. (See generally Second Am. Compl., ECF No. 311.)

        Hari and Lewis are currently detained at the Sherburne County Jail. (See ECF No.

317 at 4-6.) Laughlin is incarcerated at MCF-Stillwater (See id. at 3, 6.) Pursuant to the

operative Amended Pretrial Scheduling Order, this case shall be trial ready as of July 14,

2021. (ECF No. 313 ¶ 5.)

                                               II. ANALYSIS

        In these two motions, certain Plaintiffs make specific requests as it relates to trial in

this matter. 2 Under the operative Amended Pretrial Scheduling Order, dispositive motions

are due on June 14, 2021 and, should causes of action survive any potential dispositive

motion practice, the case is scheduled to be trial ready as of July 14, 2021. (ECF No. 313

¶¶ 4-5.)

        Given these developments, the two motions are premature. Hari’s motion in limine,

discusses the scope of evidence for trial. (See generally ECF No. 275.) Hari and

Laughlin’s motion requests the Clerk of Court issue and the US Marshals serve subpoenas

at government expense, pay certain witness fees, and transport all three Plaintiffs for trial.

(See generally ECF No. 305.) At this juncture, nondispositive and dispositive motion


2
 Prior to Plaintiffs filing their Second Amended Complaint (ECF No. 311) and the Court issuing an Amended
Pretrial Scheduling Order (ECF No. 313), this case was set to be trial ready on February 23, 2021. (ECF No. 82 ¶
5.)


                                                          2
        CASE 0:19-cv-02547-ECT-TNL Doc. 343 Filed 04/27/21 Page 3 of 4




practice is still before the Court. (See, e.g., ECF No. 317 (Plaintiffs’ Motion to Enlarge the

Time for an Amended Complaint); ECF No. 321 (Defendant Tessa Villegas’s Motion to

Dismiss Plaintiffs’ Second Amended Complaint).)           Further, should the Court allow

Plaintiffs to amend the complaint a third time, the Court may also shift other deadlines.

       The Court will deny these motions as they are not yet ripe for consideration. Should

this case survive dispositive motion practice, Plaintiffs may file trial-related motions

pursuant to the presiding District Judge’s trial procedures.

                                      III.   ORDER

       Therefore, based upon the record, memoranda, and proceedings herein, IT IS

HEREBY ORDERED as follows:

   1. Hari’s Motion in Limine (ECF No. 275) is DENIED.

   2. Hari and Laughlin’s Motion for Issuance of Subpoenas, Writs of Habeas Corpus ad
      Testificandum, and For Service by the Marshals and Fees at Public Expense (ECF
      No. 305) is DENIED.

   3. All prior consistent orders remain in full force and effect.




                                  [continued on next page]




                                                3
      CASE 0:19-cv-02547-ECT-TNL Doc. 343 Filed 04/27/21 Page 4 of 4




  4. Failure to comply with any provision of this Order or any other prior consistent
     order shall subject the non-complying party, non-complying counsel and/or the
     party such counsel represents to any and all appropriate remedies, sanctions and the
     like, including without limitation: assessment of costs, fines and attorneys’ fees and
     disbursements; waiver of rights to object; exclusion or limitation of witnesses,
     testimony, exhibits, and other evidence; summary denial of motions; striking of
     pleadings; complete or partial dismissal with prejudice; entry of whole or partial
     default judgment; and/or any other relief that this Court may from time to time deem
     appropriate.




Date: April 27 , 2021                           s/Tony N. Leung
                                         Tony N. Leung
                                         United States Magistrate Judge
                                         District of Minnesota

                                         Laughlin, et al. v. Stuart, et al.
                                         Case No. 19-cv-2547 (ECT/TNL)




                                             4
